

116 HR 7875 IH: Equal Opportunity First Amendment Act
U.S. House of Representatives
2020-07-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7875IN THE HOUSE OF REPRESENTATIVESJuly 30, 2020Mr. Kevin Hern of Oklahoma (for himself, Mr. Banks, Mr. Lamborn, Mr. Gibbs, Mr. Griffith, Mr. Flores, Mr. Budd, Mr. David P. Roe of Tennessee, Mr. Baird, Mr. Norman, Mr. Guest, Mr. Cline, Mr. Hice of Georgia, Mr. Allen, Mr. Bishop of North Carolina, Mr. Babin, Mr. Duncan, Mr. Steube, Mr. Gohmert, Mr. Meuser, Mr. Aderholt, Mr. Timmons, and Mr. Green of Tennessee) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo require States and units of local governments to enforce stay-at-home orders equally, and for other purposes.1.Short titleThis Act may be cited as the Equal Opportunity First Amendment Act.2.Equal enforcement of stay-at-home ordersIn the case that a State or unit of local government issues an order that limits gatherings to a certain number of people pursuant to a national emergency declared by the President under the National Emergencies Act (50 U.S.C. 1601 et seq.) or a similar State emergency declaration, the State or unit of local government may not discriminate in the enforcement of such order, in the case of persons who are exercising a right protected under the First Amendment.3.Private right of actionA person who is harmed by a violation of section 2 may bring an action in the appropriate district court of the United States seeking relief. 